Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or suggest, either singly or combined, a vehicle seating system comprising two pivotable seat bases that can be selectively coupled to move coincidently; wherein a connector coupling the bases has engaged and disengaged conditions; and wherein a control circuitry operates an actuator that moves the connector between said conditions, the control circuitry being configured to yield movement of the connector to the engaged condition.

The reference to Hirokawa (US 9062706) teaches a vehicle seating system comprising: two seat backs (11B, 12B) (analogous to the claimed seat bases) that are pivotable between use and non-use positions, a connector (16) that selectively couples the two seat backs (11B, 12B) via an engaged state (fig. 2) for concurrent pivoting thereof; and a control mechanism (fig. 1, 3) coupled to an actuator (23) and configured, with a manually-operated control lever (32), to actuate the actuator (23) and thus move the connector (16) to a disengaged state; wherein the disengaged state allows the seat backs to pivot independently of each other. 
The reference to Zouzal (US 2017/0282754) teaches a vehicle seating system (fig. 1) comprising an actuator (42) coupled to a connector (latch 64 is analogous to the claimed connector and the connector of Hirokawa), and a control circuitry (40) coupled to the actuator (42) and configured to prompt actuation of the actuator (¶ 32) in order to move the connector (64) to a disengaged state (¶ 46); wherein the disengaged state allows the seat to pivot (fig. 3); and wherein the engaged state is achieved automatically when the seat is moved to a use position (fig. 1), and thus is not achieved via the control circuitry.
The difference between the teachings of Hirokawa and Zouzal and the claimed invention is Hirokawa and Zouzal do not teach the control circuitry being configured to yield movement of the connector to its engaged condition, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636